There was a decree entered in the Surrogate’s Court, Queens county, August 23, 1937, settling the accounts of Vincenza Cacciatore, as admin*952istratrix of the estate of Rosalia Caeeiatore. On that accounting the administratrix made claim personally to two Italian bonds as a gift from the decedent about a week before the latter’s death. This gift was allowed. The Consul General of Italy petitioned for an opening of the proceedings on the ground of fraud, alleging that prior to and subsequent to her appointment Vincenza Cacciatore had written letters to relatives in Italy that there had been a will which was not duly executed, but that she claimed a life interest in the estate and at her death the funds would be distributed amongst the next of kin and made no claim in respect to a gift. It was further stated in the petition that certain assets had not been accounted for, but there had been division of the same between the administratrix and a nephew. Sufficient facts were shown to justify a judicial inquiry. Order denying motion to vacate and set aside decree settling the account of the administratrix and for permission to file objections reversed on the law and the facts, with ten dollars costs and disbursements to appellant, payable out of the estate, the proceeding opened and permission granted to appellant to file objections, and the matter remitted to the Surrogate’s Court, where the parties may proceed as they are advised. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.